                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                 Western Division


NUSTAR FARMS, LLC                            )
     et al                                   )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )           Case 5:20-cv-04003-CJW-MAR
                                             )
                                             )
RYAN LIZZA                                   )
     et al                                   )
                                             )
       Defendants.                           )
                                             )


     PLAINTIFFS’ RESISTANCE AND OPPOSITION TO
          DEFENDANTS’ MOTION TO COMPEL
       Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III, by

counsel, pursuant to Local Rule 7e, respectfully submit this Resistance and Opposition to

the motion to compel filed by defendants, Ryan Lizza and Hearst Magazine Media, Inc.

(the “Defendants”). [ECF Nos. 147, 148].

I.   DEFENDANTS LEAKED “COUNSEL’S EYES ONLY” INFORMATION

       Defendants’ obsession with the question “who is paying Plaintiffs’ legal fees” in

this matter reached as apogee on August 23, 2021, when Defendants violated the Court’s

Protective Order and leaked parts of the sealed deposition transcripts of NuStar Farms

(Anthony Nunes, III corporate representative), Lori Nunes and Anthony Nunes, Jr.

       Plaintiffs seek sanctions for this unconscionable breach of duty and trust.

       The leak was deliberate. Defendants’ counsel improperly redacted their brief in

support of motion to compel [ECF No. 147-1] and exhibits attached to the Declaration of

                                            1

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 1 of 11
Nathaniel Boyer,1 so that third-parties could see what was underneath. Defendants either

knew that the press would discover that the “sealed” filings were improperly redacted or

secretly told their colleagues about the leak. Defendants knew that their colleagues in the

press would publish a flurry of hit pieces about Plaintiffs and Congressman Devin Nunes.

The leak was intended to injure.

       On August 25, 2021, Jacob Shamsian, a reporter for Business Insider

(“Shansian”), contacted Rep. Nunes’ communications director, Jack Langer. Shamsian

claimed to be writing a story about “a brief that attorneys representing Hearst and Ryan

Lizza filed to court [sic] Monday as part of a lawsuit from [sic] members of the [sic] Rep.

Devin Nunes’ family.” Shamsian’s email linked to the brief. To our amazement and

dismay, Shamsian revealed the following facts:




A true copy of the email is attached hereto as Exhibit “A”.


       1
               The exhibits attached to the Declaration of Nathaniel Boyer included parts
of deposition transcripts that had been designated “Counsel’s Eyes Only” pursuant to the
Court’s Protective Order. Select parts of the 30(b)(6) deposition of NuStar Farms were
attached as exhibit B to the Boyer Declaration. [ECF No. 148-3]. Select parts of the
deposition of Lori Nunes were attached as exhibit C to the Boyer Declaration. [ECF No.
148-4]. Select parts of the deposition of Anthony Nunes, Jr. were attached as exhibit D
to the Boyer Declaration. [ECF No. 148-5].


                                            2

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 2 of 11
        On August 25, 2021 at 4:50 p.m., Plaintiffs’ counsel received an email from

Eugene Volukh (“Voluhk”). The subject matter of the email was “Leaky redaction in

Doc 147-1 in Nunes v. Lizza”. Voluhk advised:




        By September 3, 2021, the leaks had found their way to CNN. CNN joined the

chorus of media outlets asking the question, “[w]ho is paying the legal fees in this case”.




A copy of the CNN email is attached as Exhibit “C”.

        Neither Plaintiffs nor their Counsel has responded to a single one of the press

inquiries spawned by Defendants’ leaks. Plaintiffs and their Counsel do not intend to

litigate any part of this case in the press.

                                   II. THE HIT PIECES

        As intended, Defendants’ leaks spawned a series of hit pieces that began to be

published on August 26, 2021 and have continued ever since. The following articles are

all devoted to the question prompted by Defendants’ leaks:            who is funding this

litigation?


                                               3

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 3 of 11
       https://www.businessinsider.com/devin-nunes-family-doesnt-know-defamation-
lawsuit-funder-docs-show-2021-8;

       https://lawandcrime.com/high-profile/i-have-no-idea-brother-of-devin-nunes-
reportedly-stumped-as-to-how-pro-trump-republicans-family-is-funding-their-lawsuit/;

       https://gvwire.com/2021/08/26/devin-nunes-brother-admits-he-has-no-idea-whos-
paying-for-his-libel-lawsuit-against-a-political-journalist/;

        https://abovethelaw.com/2021/08/someones-paying-devin-nuness-familys-lawyer-
and-it-isnt-devin-nuness-family/.

True copies of the hit pieces are attached as Exhibits “D”, “E”, “F” and “G”.

       The hit pieces refer expressly to Counsel’s Eyes Only testimony in what was

supposed to be sealed depositions.

       The purpose of the leaks and the hit pieces is to distract and influence the Court

and put pressure on the Court ahead of summary judgment. It is no coincidence that

Defendants leaked Counsel’s Eyes Only information the same day – August 23, 2021 –

that Plaintiffs produced the rebuttal expert report of Clete P. Samson, Esquire. Mr.

Samson’s rebuttal expert report all but annihilates Defendants’ experts opinion, and,

together with the expert opinions of Christopher Buskirk, demonstrates that Ryan Lizza

and Hearst intentionally published false statements in an article that should never have

been written.

       The Court cannot condone Defendants’ unlawful behavior.

       What will Defendants do next to avoid liability for the injuries caused by

their defamation?

       When will they leak again?




                                           4

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 4 of 11
                                III. THE ADDED STING

       What makes the Defendants’ leaks and misconduct especially pernicious is the

fact that Defendants knew before they ever filed their motion on August 23, 2021 that the

motion was doomed and would likely be summarily denied.

       On January 18, 2021, Defendants submitted a lengthy letter to the Court in which

they claimed, inter alia, that they would seek to establish that Plaintiffs are “limited

purpose public figures”. A true copy of the letter is attached as Exhibit “H”. In their

letter, Defendants represented to the Court that information related to “who is funding

this litigation” is “highly relevant to whether Plaintiffs constitute public figures. The true

party(ies) in interest behind this action, and Plaintiffs’ relationship to and dependence on

them, are probative of this question.”

       The Court held a status conference on January 21, 2021. At that conference, the

Court heard argument. Plaintiffs advised that Court that even if there was a “litigation

funder(s)”, Plaintiffs are not entitled to attorney’s fees and have made no claim to recover

attorney’s fees in the second amended complaint. Plaintiffs asserted in January (and

repeat now) that Defendants are on a deep sea fishing expedition to satisfy the obsession

of internet trolls, some of whom devote almost every waking hour of the day to the

“really important question” of who is funding this lawsuit and the lawsuits filed by

Congressman Nunes.

       The Court advised counsel in January that it did not see the relevance of who is

paying Counsel in this action. Before they leaked Counsel’s Eyes Only information,

Defendants knew the Court’s view about the funding issue. The leaks can only be




                                              5

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 5 of 11
viewed as a deliberate attempt to violate the Protective Order and use the press to

pressure Plaintiffs and their Counsel.

             IV. DEFENDANTS IGNORED THE COURT’S ADVICE

       In spite of the Court’s “crystal ball” guidance at the January 21, 2021 status

conference, Defendants persisted in their odyssey to learn the identity of who is paying

for this lawsuit.   On February 9, 2021, Defendants issued a Rule 45 subpoena to

Congressman Devin Nunes, requesting, inter alia, production of the following

documents:




A subpoena requesting the same documents was issued to the Devin Nunes Campaign

Committee (the “Committee”) and to Toni Dian Nunes (“Toni Dian”). Neither Rep.

Nunes nor the Committee nor Toni Dian had any responsive documents.

       The Defendants claim they “deferred” filing the instant motion in the “hope” that

someone would answer “unresolved questions regarding whether Plaintiffs were

motivated to file and pursue this lawsuit directly or indirectly by others who would pay

for it in exchange for, by way of example, furtherance of a common purpose or

participation in the sharing of a potential recovery.” These allegations are utter nonsense.



                                             6

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 6 of 11
        The Defendants timed the leaks and filing of this motion to coincide with the

close of discovery, and the upcoming summary judgment motions. The Defendants are

using their motion as a thinly-veiled tactic to suggest that Plaintiffs are hiding some

monumental secret. Perhaps its Sheldon Adelson who’s paying Mr. Biss from beyond

the grave? Perhaps its billionaire Peter Thiel, chairman of Palantir Technolgies? There

is no good faith basis for Defendants’ motion. It violates Rule 11(b) because it is

interposed for an improper purpose.

                V. DEFENDANTS’ MOTION SHOULD BE DENIED

        The Federal Rules authorize broad discovery. See, e.g., Fed. R. Civ. P. 26(b)(1)

(“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense.”). For purposes of pretrial discovery, relevancy “has been

construed broadly to encompass any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.” Daniels v. City of

Sioux City, 294 F.R.D. 509, 512 (N.D. Iowa 2013) (quoting Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978)). “Discovery Rules are to be broadly and liberally

construed in order to fulfill discovery’s purposes of providing both parties with

‘information essential to the proper litigation of all relevant facts, to eliminate surprise,

and to promote settlement.’” Daniels, 294 F.R.D. at 512 (quoting Marook v. State Farm

Mut. Auto Ins. Co., 259 F.R.D. 388, 394 (N.D. Iowa 2009)).

        Defendants’ motion contains a series of self-serving, fictional misstatements. The

truth is:

        ●      There has been no “coordination” or interaction between Plaintiffs and
               Devin Nunes regarding this lawsuit. Defendants failed to include these
               parts of Plaintiffs’ deposition testimony in the cherry-picked excerpts
               attached to the Boyer Declaration.


                                             7

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 7 of 11
       ●      Devin Nunes does not have a “policy to sue media outlets”. He is
              defamed and disparaged daily by certain media outlets, and he has simply
              decided to take these bad actors to Court in order to protect his entitlement
              to an unimpaired reputation.

              In Nunes v. Washington Post, 2021 WL 3550896 (D. D.C. 2021), for
              instance, the United States District Court for the District of Columbia
              denied the defendants’ motion to dismiss and affirmed that Rep. Nunes
              was fully within his rights to sue the Washington Post and reporter
              Ellen Nakashima for defamation.

              The Defendants pepper their motion with insulting and impertinent
              comments, such as the statement in footnote 1 of Defendants’ brief that
              Rep. Nunes “and attorney Biss now employ [a libel litigation strategy] in
              their nationwide assault on journalists and media organizations.” The
              Court must strike these immaterial and scandalous statements
              pursuant to Rule 12(f).2

              The Defendants are interjecting defamatory statements about Rep.
              Nunes and Counsel in pleadings knowing that their colleagues in the
              media are republishing these statements with gusto. The Court needs
              to stop this practice and guard against Defendants’ abuse of process.

       ●      The Plaintiffs control and direct all aspects of this lawsuit with the advice
              and guidance of Counsel. For instance, Lori Nunes assisted in the
              preparation of NuStar’s answer to Interrogatory No. 1, which Ms. Nunes
              verified. [ECF No. 148-4 (Dep. Tr. 118:6-20]. Ms. Nunes has been fully
              engaged in NuStar’s production of documents in this action.3

       ●      The Plaintiffs are private individuals. There is no evidence that they are
              limited purpose public figures.




       2
               Page 7 and footnote 4 of Defendants’ brief is a prime example of
Defendants’ misleading suggestion that “this case is a mere surrogate the Congressman’s
libel action against Defendants” and that Congressman Nunes is a “shadow litigant”.
These statements are completely false.
       3
               In the limited excerpts of the depositions of NuStar, Lori Nunes and
Anthony Nunes, Jr., Defendants cherry-picked certain statements to make it appear that
Plaintiffs have had limited involvement in the case. This is disingenuous and grossly
misleading.

                                            8

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 8 of 11
        ●       The Defendants represent to the Court that some third-party is “funding,
                supporting, and/or controlling this and ancillary libel litigation”. This is
                sheer speculation. Defendants have no evidence that any third-party is
                funding or supporting this or any “ancillary” lawsuit. Defendants’ entire
                motion is baseless and unsupported.

        ●       This is a defamation case. This case is only “unusual” because of the
                lengths to which the Defendants will go to leak to the press and pursue a
                pipedream about unidentified “wealthy private donors” who are
                supposedly funding this lawsuit.

        ●       The Defendants’ suggestion that “Plaintiffs are simply a part of a larger
                program of striking media defendants with defamation suits as a strategy
                of intimidation and incursion of the exercise of free speech and press
                rights” violates Rule 11(b). These statements are nothing more than
                morsels for Defendants’ media circus.

                                      CONCLUSION

        The Court should not entertain Defendants’ motion.          Here, Defendants offer

nothing but conjecture:

        “For instance, if a political action committee (PAC) or a political interest group
        were underwriting any part of this lawsuit, such funding (and any participation in
        its outcome) would demonstrate why Plaintiffs should not qualify as private
        figures in a case that relates to significant issues of public concern. Those
        organizations exist to raise and distribute money to elect or defeat political
        candidates—not to assist western Iowa farmers in waging a libel campaign
        against media defendants.”

Def. Brief, p. 8.

        For the foregoing reasons, Plaintiffs respectfully request the Court to deny the

Defendants’ motion to compel.



DATED:          September 3, 2021



                            Signature of Counsel on Next Page




                                              9

 Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 9 of 11
                      NUSTAR FARMS, LLC
                      ANTHONY NUNES, JR.
                      ANTHONY NUNES, III


                      By:   /s/ Steven S. Biss
                            Steven S. Biss (VSB # 32972)
                            300 West Main Street, Suite 102
                            Charlottesville, Virginia 22903
                            Telephone:     (804) 501-8272
                            Facsimile:     (202) 318-4098
                            Email:         stevenbiss@earthlink.net
                            (Admitted Pro Hac Vice)

                            William F. McGinn #24477
                            McGINN LAW FIRM
                            20 North 16th Street
                            Council Bluffs, Iowa 51501
                            Telephone: (712) 328-1566
                            Facsimile: (712) 328-3707
                            Email: bmcginn@themcginnlawfirm.com

                            Counsel for the Plaintiffs




                                  10

Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 10 of 11
                           CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2021 a copy of the foregoing was served via

email in PDF on counsel for the Defendants.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    William F. McGinn #24477
                                    McGINN LAW FIRM
                                    20 North 16th Street
                                    Council Bluffs, Iowa 51501
                                    Telephone: (712) 328-1566
                                    Facsimile: (712) 328-3707
                                    Email: bmcginn@themcginnlawfirm.com

                                    Counsel for the Plaintiffs




                                          11

Case 5:20-cv-04003-CJW-MAR Document 153 Filed 09/03/21 Page 11 of 11
